Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/020608 in view of Assmann et al (US 2009/0305938).
‘608 teaches a process for preparing a solid laundry detergent containing an anionic detersive surfactant; from 0 to less than 5% by weight of a zeolite builder; from 0% to less than 5% by weight of a phosphate builder; from 0% to 5% by weight of a silicate salt wherein the process comprises the steps of preparing an aqueous mixture comprising an anionic detersive surfactant; subjecting the aqueous mixture to a first drying step having mean drying-duration time of less than 60 seconds and a mean drying rate of from 0.005 to 0.030 kg of water per kg of aqueous mixture per second to form a partially dried aqueous mixture; and subjected the partially dried aqueous mixture to a second drying step.  See Abstract.  Suitable anionic surfactants include C10-C13 alkyl benzene sulphonates, alkyl sulfates, etc.  See page 6.  The cleaning performance and physical characteristics of under-built solid laundry detergent compositions are improved when the composition is prepared by a process having at least two drying steps and wherein the mean drying-rates and the mean drying-duration times are carefully controlled relative to each other.  The process ensures that the resultant under-built solid laundry detergent compositions have a very low relative humidity whilst also ensuring that the thermal decomposition of the ingredients present in the composition is negated.  See page 2, lines 1-30.  The composition may be made by any suitable method including agglomeration, spray-drying, etc.  See page 4, lines 1-30.  The composition contains from 5% to 25% by weight of an anionic surfactant.  See page 5, lines 20-30.  The first and second drying step can be carried out in the same drying equipment but preferably, the first and second drying step are carried out in separate drying equipment; for example, the first drying step may be carried out in a spray-drying tower and the second drying step may be carried out in a fluid bed dryer that is positioned at the base of the spray-drying tower of the first drying step.  See page 11, line 10 to page 12, line 30.  
During step 1, an aqueous mixture comprising an anionic surfactant is prepared wherein the aqueous mixture contains one or more adjunct ingredients such as sodium carbonate, etc.  Other adjunct ingredients include nonionic surfactants, amphoteric surfactants, etc.  During step 2, the aqueous mixture is subjected to a first drying step to form a partially dried aqueous mixture.  Preferably, the first drying step is carried out in a spray drying tower.  During step 3, the partially dried aqueous mixture is subjected to a second drying step in a fluid bed drying.  See pages 12-15.  Note that, ‘608 exemplifies an aqueous mixture used to prepare surfactant granules, wherein the mixture contains 12.18% of a linear alkyl benzene sulfonate, 18.87% sodium carbonate, etc.  See page 14.  ‘608 teaches granules spray dried in a tower having an inlet temperature of 200 Celsius.  See page 14.  
‘608 does not teach the use of an amine oxide or a method of preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.  
Assmann et al teach surfactant granules containing 10 to 90% by weight of amine oxide 10 to 90% by weight of a carrier material, and 0 to 50% by weight of a binder, which can be manufactured by fluidized bed granulation and employed for upgrading a washing detergent or cleaning agent composition.  See Abstract.  Suitable carriers include carbonates, sulfates, silicates, aliminosilicates, etc.  See paras. 10-15.  Suitable binders include anionic surfactants such as C9-C13 alkyl benzene sulfonates, alkyl sulfates, etc.  See paras. 20-25.  The amine oxide preparation, the binder preparation, and the mixture of amine oxide and binder are preferably sprayed by means of a nozzle onto the moving carrier material.  The spraying can be made using single material high pressure spraying nozzles, etc.  For spraying with a single material spraying nozzle, the use of a high material pressure is required, and the liquid components are preferably sprayed as uniformly as possible onto the carrier material.   The process is particularly preferably carried out in a pneumatic fluidized bed.  For carrying out the process in the fluidized bed, it is advantageous to control the temperatures of the supply air, the fluidized bed, as well as the liquid components that are sprayed on.  See paras. 139-145.  Specifically, Assmann et al teach the production of granules containing 25% amine oxide, 25% anionic surfactant and 50% zeolite in a fluidized bed in which amine oxide and polymer was sprayed onto fluidized zeolite A.  See paras. 155-160.  Ingredients of washing detergents or cleaning agents may also be constituents of the surfactant granules in amounts less than 50% by weight of the surfactant granule.  See paras. 31-34.  Alkalinity sources may be used in the surfactant granules and include alkali metal hydroxides, alkali metal carbonates, etc.  See paras. 56-60.  Additionally, a large number of salts can be employed as an electrolyte such as the alkali metal sufates, etc.  See paras. 125-126.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine oxide in the process taught by ‘608, with a reasonable expectation of success, because Assmann et al teach the use of an amine oxide in a similar process for forming a solid surfactant and further, ‘608 teaches the use of nonionic surfactants in general which would encompass amine oxides.  
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘608 in view of Assmann et al suggest preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.   
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/020608 in view of Assmann et al (US 2009/0305938); as applied to claims 1-5, 8, and 11-19 above, and further in view of Capeci et al (US 6,555,514).
‘608 is relied upon as set forth above.  However, ‘608 does not teach the use of a betaine or sultaine surfactant in addition to the requisite components as recited by the instant clams.  
Capeci et al teach a multi-step for making a granular detergent composition.  See Abstract.  At least a portion of the particles contain a detersive surfactant or a detergent builder.  See Abstract.  The surfactant may include anionic, nonionic, zwitterionic, amphoteric, cationic surfactant, etc., and mixtures thereof.  Suitable amphoteric surfactants include C10-C18 amine oxides, C12-C18 betaines and sulfobetaines (i.e., sultaines).  See column 9, lines 1-69.  
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a betaine or sultaine surfactant in the surfactant granule taught as taught by ‘608 or Assmann et al, with a reasonable expectation of success, because Capeci et al teach the equivalence of amine oxides to betaines and sulfobetaines as suitable surfactants in a similar granular composition and further, ‘608 teaches the use of amphoteric surfactanst in general and Assmann et al teach the use of amine oxides.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/020608 in view of Assmann et al (US 2009/0305938) as applied to claims 1-5, 8, and 11-19 above, and further in view of WO2015/018620.  
	‘620 teaches a process for the production of a detergent granule comprising at least 40% by weight of an anionic surfactant and suitable for use as a granular detergent.  See page 1, lines 1-10.  The granule may be made by a spray drying process in which the inlet temperature is from 250-400 degrees Celsius and the outlet temperature is between 80-100 degrees Celsius.  See page 6, lines 20-40.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to spray dry the granules of ‘608 in spray dryer having an outlet temperature of, for example, 80 degrees Celsius, because ‘620 teaches a spray dry process with a spray dryer having an outlet temperature of, for example, 80 degrees Celsius, and further, ‘608 teaches the use of spray drying process in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 16, 17, and 21-30 of copending Application No. 16/259015. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12, 14, 16, 17, and 21-30 of 16/259015 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prepare a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims, with a reasonable expectation of success, because claims 12, 14, 16, 17, and 21-30 suggest preparing a solidified surfactant composition by mixing a liquid surfactant comprising amine oxide with a carrier, drying the liquid surfactant and carrier to form a solid surfactant composition, and the other requisite process steps as recited by the instant claims.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/September 28, 2022